Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is responsive to the Applicant’s response filed on May 4, 2020 and the Information Disclosure Statements filed on August 3, 2020.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,313,001 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:

As set forth in U.S. Patent Application 15/995,709, the Applicant stated:
At least one error in issued claim 1 relates to claiming “CSI-RSs for the 8 or fewer antenna ports are mapped to two consecutive OFDM symbols…and are mapped to one or more of four subcarrier locations in each of the two consecutive OFDM symbols”.  Thus, as remedied by new broadening claim 12, the error is failing to claim: a predetermined pattern that is defined such that the CSI-RSs for the 8 antenna ports are mapped to two consecutive OFDM symbols in the downlink region and are mapped to four subcarrier locations in each of the two consecutive OFDM symbols, in one resource regions having 14 OFDM symbols and 12 subcarriers, wherein the two consecutive OFDM symbols are defined in the predetermined pattern and are OFDM symbol indexes 5 and 6, or OFDM symbol indexes 12 and 13. 

In the instant reissue application, the error statement is directed to:
As remedied by new broadening claim 13, failing to claim in issue claim 1: a predetermined pattern that is defined such that the CSI-RSs for the 8 antenna ports are mapped to two consecutive OFDM symbols in the downlink region and are mapped to four subcarrier locations in each of the two consecutive OFDM symbols, in one resource regions having 14 OFDM symbols and 12 subcarriers, wherein the two consecutive OFDM symbols are defined in the predetermined pattern and are OFDM symbol indexes 5 and 6, or OFDM symbol indexes 12 and 13. 


	Thus the remedied correction is the same for both error statements. In addition, the instant error statement is not reflective of current claim 13 since current claim 13 does not recite “wherein the two consecutive OFDM symbols are defined in the predetermined pattern and are OFDM symbol indexes 5 and 6”. 

Claims 13-25 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-25 of U.S. Patent No. RE48016. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the instant application are broader and covered by the claims of the parent reissue patent. 
16/866,376
RE48016
13. A method for transmitting channel state information-reference signals (CSI- RSs) for 8 antenna ports at a base station, the method comprising: 
13. A method for transmitting channel state information-reference signals (CSI- RSs) for 8 antenna ports at a base station, the method comprising: 
transmitting the CSI-RSs for the 8 antenna ports in a downlink region having a normal cyclic prefix (CP) configuration, 
transmitting the CSI-RSs for the 8 antenna ports in a downlink region having a normal cyclic prefix (CP) configuration,
wherein the CSI-RSs for the 8 antenna ports are mapped according to a predetermined pattern to the downlink region,
wherein the CSI-RSs are mapped according to a predetermined pattern to the downlink region,
wherein the downlink region having the normal CP configuration has 14 orthogonal frequency division multiplexing (OFDM) symbols, where the OFDM symbol index starts from 0,
wherein the downlink region having the normal CP configuration has 14 orthogonal frequency division multiplexing (OFDM) symbols, where the OFDM symbol index starts from 0,
wherein the predetermined pattern is defined such that the CSI-RSs for the 8 antenna ports are mapped to two consecutive OFDM symbols in the downlink region and are mapped to four subcarrier locations in each of the two consecutive OFDM symbols, in one resource regions having 14 OFDM symbols and 12 subcarriers,
wherein the predetermined pattern is defined such that the CSI-RSs for the 8 antenna ports are mapped to two consecutive OFDM symbols in the downlink region and are mapped to four subcarrier locations in each of the two consecutive OFDM symbols, in one resource regions having 14 OFDM symbols and 12 subcarriers,

wherein the two consecutive OFDM symbols are defined in the predetermined pattern and are OFDM symbol indexes 5 and 6, or OFDM symbol indexes 12 and 13,
wherein the CSI-RSs for the 8 antenna ports are subjected to code division multiplexing (CDM) using orthogonal codes, and 
wherein the CSI-RSs are subjected to code division multiplexing (CDM) using orthogonal codes, and 
wherein CSI-RSs for two antenna ports of the 8 antenna ports are mapped to same OFDM symbols and same subcarriers, and are multiplexed by CDM over the two consecutive OFDM symbols.
wherein CSI-RSs for two antenna ports are mapped to same OFDM symbols and same subcarriers, and are multiplexed by CDM over the two consecutive OFDM symbols.



	The Examiner notes that current claim 13 is broader than claim 13 of the parent reissue RE48016.  As set forth above in the claim chart, instant claim 13 is broader since it no longer recites “wherein the 
	In addition, the Examiner determines that claims 14-25 of the instant application correspond to claims 14-25 of RE48016. 
	Therefore, the instant claims are not patentably distinct from the claims of RE48016. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The Examiner notes that claims 24 and 25 recite “a reception modules receives”, “a transmission module transmits”, and “a processor controls”.  The Examiner determines that each of claims 24 and 25 is directed to a base station and a user equipment respectively.  Since the claims are an apparatus type claim, the limitations should be directed to functions performed by each of the components and thus not recite steps that may be construed as method steps (see for example original patent claims 11 and 12 of US Patent 9,313,001).  It is recommended to recite language such as set forth in original patent 9,313,001 and include the “configured to” language to indicate functions associated with the claimed components. See MPEP 2173.05(p). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-3778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferee: /MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992